 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Employer has no objections to the assertion of jurisdictionby the National Labor Relations Board.C. On the basis above, the Board is of the opinion that:1.The Employer, operating a radio station ; is engaged in the busi-ness of commercial radio programing and transmission.2.The Employer's gross volume of business was $75,517.07 for thefiscal year ending August 29, 1959, and was $85,387.94 for the fiscalyear ending August 27, 1960. If the Board were to project for a yearthe figure of $26,698.25 for the 15-week period between August 27 toDecember 10, 1960, the gross volume of business would be $92,553.93.3.The Board's standard for exercising jurisdiction over enterprisesengaged in the operation of radio stations is a minimum gross volumeof business of $100,000 per annum.Raritan Valley BroadcastingCompany, Inc., 122NLRB 90.Accordingly, the parties are advised, pursuant to Section 102.103of the Board Rules and Regulations, Series 8, that :The Board would not assert jurisdiction herein because the factssubmitted do not establish that the Employer's operations meet theBoard's standard for asserting jurisdiction over radio stations.Fred L.RobertsandPlumbers and Pipefitters Local UnionNo. 350 and Sheet Metal Workers Local Union No. 26.CaseNo. AO-f20.February 16, 1961ADVISORY OPINIONThis is a petition filed by Plumbers and Pipefitters Local UnionNo. 350 and Sheet Metal Workers Local Union No. 26, herein jointlycalled Petitioners, under the Board's applicable Rules and Regula-tions, requesting an advisory opinion as to whether it would assertjurisdiction over the operations of Fred L. Roberts. Said petitionalleges in substance that :1.Petitioners are defendants in a suit brought against them by saidRoberts in the First Judicial District Court of the State of Nevada.Said case is docketed as Case. No. 22720 in said court. (The nature ofsaid suit is not given.)2.Said Roberts, since April 1960, has been engaged in'Carson City,Nevada, as a subcontractor in the plumbing, heating, and air-conditioning business.Prior to that time he was engaged at Fresno,California, in a similar business.3.During the first quarter of 1960, while he was operating in Cali-fornia, Roberts purchased materials valued at $38,875, approximatelyhalf of which came to him "directly or indirectly from outside thatState."When he removed his business to Nevada, Roberts took withhim and transferred approximately "$7,000 worth of thesematerials"130 NLRB No. 40. FRED L.ROBERTS393During the 8-month period from April through November 1960, Rob-erts purchased goods valued in excess of $47,500, "some of whichwere shipped directly from outside the State of Nevada, and some ofwhich were delivered to him by Nevada suppliers who, in turn, re-ceived them from outside that State."During that 8-month periodRoberts sold materials valued at approximately $20,000.4.The petition further alleges that one "Mr. Nelson represents, andfor purposes of this petition Petitioners admit," the overments in theabove paragraphs numbered 1, 2, and 3.No response as provided by the Board's Rules and Regulations hasbeen filed by Roberts.On the basis of the above, the Board is of the opinion that :1.Roberts is engaged as a subcontractor in the business of plumb-ing, heating, and air-conditioning.His Nevada payments for ma-terials, projected for 9 months at $5,937.50 per month, would amountto $71,250, which, added to his California payments of $38,875, wouldtotal $110,125 for the calendar year 1960.Nevertheless, it is conjec-tural as to what percentage of his total purchases represents direct orindirect inflow as those terms are described inSiemons Mailing Serv-ice, 122NLRB 81,'85. Although it appears that half of the Californiapurchases, or about $19,437.50, constitute direct or indirect inflow,nevertheless it is a matter of surmise as to what part of the Nevadapurchases constitute direct or indirect inflow.No outflow is dis-cernible.2. 'Current Board standards relating to nonretail enterprises whichfallwithin its statutory jurisdiction require an annual minimum of$50,000 inflow or outflow, direct or indirect.Siemons Mailing Service,122 NLRB 81;Frank Schafer, Inc.,127 NLRB 210;Midwest PipingCo., Inc., et al.,127 NLRB 408.Accordingly, the parties are advised, pursuant to Section 102.103of the Board's Rules and Regulations, as follows:1.Although Fred L. Roberts is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, the Board would notassert jurisdiction over him on the facts submitted because they failto show direct or indirect outflow or inflow of at least $50,000 in anygiven year. SeeFrank Schafer, Inc.,127 NLRB 210;James D. Jack-son, d/b/a Jackson's Party Service,126 NLRB 875. On the factsbefore it the Board is unable to conclude that Roberts has any outflowat all and that his computable inflow amounts to no more than$26,437.50.Mere allegations that Roberts has "some" purchases"shipped to him directly from outside the State of Nevada" and"some . . . which were delivered to him by Nevada suppliers who, inturn, received them from outside that State" are inadequate to estab-lish inflow.SeeFrank Schafer, Inc., supra.Cf.James D. Jackson,d/b/a Jackson's Party Service, supra.Hence the Nevada operationsof Roberts have not contributed to his ascertainable inflow.